Citation Nr: 1038777	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), also claimed as mental illness.

2.  Entitlement to service connection for a scar on the left side 
of the face.

3.  Entitlement to service connection for residuals of a coma.

4.  Entitlement to service connection for residuals of broken 
bones.

5.  Entitlement to service connection for the residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


 
ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1971 
to June 1975, and various periods of active duty training while a 
member of the Army National Guard from April 1976 to December 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2008 and 
March 2010, at which time the Board remanded it for additional 
development.  The requested development has been completed on the 
issues of service connection for a scar on the left side of the 
face, residuals of a coma, broken bones, and the residuals of a 
left leg injury, and these claims are properly before the Board 
for appellate consideration.

The Veteran requested a hearing in a February 2010 statement.  
However, the Board notes the Veteran did not indicate that he 
wished to be scheduled for a hearing in an April 2010 statement 
and that he had previously indicated that he did not wish to have 
a hearing in his January 2006 VA Form 9.  Furthermore, the 
Veteran is incarcerated.  Hearings may be conducted in 
Washington, DC or at VA facilities having adequate resources and 
personnel.  38 C.F.R. § 20.705 (2010).  Therefore, the Board 
finds that the Veteran would be unable to appear for a hearing, 
if in fact he actually wishes to have one.  The purpose of a 
hearing is to receive argument and testimony relevant and 
material to the appellate issue, and it is contemplated that the 
appellant and witnesses, if any, will be present.  A hearing will 
not normally be scheduled solely for the purpose of receiving 
argument by a representative, which should be submitted in the 
form of a written brief.  38 C.F.R. § 20.700 (2010).  The 
Veteran's representative submitted a statement on behalf of the 
Veteran in January 2007, and no new evidence besides statements 
from the Veteran has been received since that time.  The Board 
will carefully consider correspondence from the Veteran during 
the pendency of the appeal.  Therefore, the Board concludes that 
the Veteran has had all opportunities to present evidence in 
support of his appeal within the limits of the regulations. 
 
The issue of service connection for PTSD, also claimed as mental 
illness, is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that a scar on the left side of the Veteran's face is 
related to military service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran has residuals of a coma are related to 
military service.

3.  The competent and probative evidence preponderates against a 
finding that the residuals of broken bones are related to 
military service.

4.  The competent and probative evidence preponderates against a 
finding that the residuals of a left leg injury are related to 
his military service, and arthritis was not manifested either in 
service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  A scar on the left side of the face was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Residuals of a coma were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

3.  Residuals of broken bones were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

4.  Residuals of a left leg injury were not incurred in or 
aggravated by service, and arthritis may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2003, May 2004, and June 2004 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the January 2005 rating decision, November 
2005 SOC, October 2009, and April 2010 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to whatever 
extent the decision of the U.S. Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claims for 
service connection are being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to the 
Veteran.

The RO did not afford the Veteran a VA examination on the basis 
that there is already sufficient medical evidence to decide the 
claims, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, injury, 
or disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that there 
is no competent evidence linking a scar on the left side of the 
face, residuals of a coma, broken bones, or residuals of a left 
leg injury to in-service events, as discussed below in detail.  
Therefore, the Board finds that the evidence of record does not 
trigger the necessity of an examination in order to decide the 
claims on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.


The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Veteran's service treatment records (STRs) show that in 
January 1972 he fractured the second toe on his right foot.  The 
STRs do not show any follow up treatment.  August 1973 treatment 
records indicate that the Veteran injured his left ankle playing 
softball.  He complained of pain and swelling and was diagnosed 
with a sprained left ankle, rule out fracture.  The STRs further 
show that in December 1973 he suffered a laceration to the nose 
and a probable fracture of the nasal bones.  At February 1974 
treatment the Veteran complained of pain and swelling in his left 
ankle.  An April 1975 examination was normal except for a scar 
the size of a quarter on the right calf. 

The Veteran did not indicate any abnormalities (except for 
wearing glasses or contact lenses) on a May 1976 medical history 
report for his National Guard service.  An examination from May 
1976 was normal.  

July 1978 private treatment records indicate that the Veteran was 
hospitalized after striking a tree while driving a pickup truck.  
He was unconscious when brought to the hospital and his right arm 
was broken.  The record shows that this motor vehicle accident 
did not occur during a period of active duty training.  The 
Veteran has written in multiple statements that he was 
transferred to the Fitzsimmons Army Hospital, which was in 
Aurora, Colorado.  A search by the RO to obtain those records was 
unsuccessful.  The Board notes that the private treatment records 
indicate that the Veteran was being transferred to a VA hospital 
in Denver.  Given that the Veteran specifically wrote that he was 
transferred to Fitzsimmons and that the private treatment records 
do not name a specific VA facility, the Board assumes herein that 
the Veteran was transferred in 1978 to Fitzsimmons.  

On February 1981 and July 1985 medical history reports from 
National Guard service, he indicated having had broken bones.  
The February 1981 report indicates that the Veteran had broken 
bones in his left fifth toe, right first toe, right wrist, right 
arm, collar bone, and his nose three times.  The examiner noted 
that all were well healed.  February 1981 and July 1985 
examinations were normal.  

March 1983 treatment records from the Veteran's National Guard 
service indicate that the Veteran was knocked unconscious when a 
vehicle he was a passenger in was struck by a tank.  This 
occurred while he was on active duty training.  He complained of 
neck and left-side back pain.  The Veteran submitted a statement 
by an individual he presumably served with stating that in March 
1983 he was driving a tank and hit a vehicle in front of him.  
June 1989 treatment records indicate that the Veteran smashed his 
hand between the breech block and wall of a tank.  X-rays showed 
no acute fracture.  The Veteran wrote on a September 1990 medical 
history report that he was in good health, and an examination 
from that time was normal.  He indicated on a July 1994 medical 
history report that he had had a head injury, broken bones, and 
periods of unconsciousness.  The examiner noted that the Veteran 
had been in a coma for 38 days in 1978from a motor vehicle 
accident while a civilian, and that he had broken bones in this 
accident and a toe on his left foot in 1979.  A July 1994 VA 
examination was normal except for a scar in the medial right calf 
that was one inch in diameter.  In January 1995 the Veteran 
indicated that he did not currently have any medical problems.  
Treatment records from the Veteran's incarceration do not show 
any treatment related to the current claim.  

Reviewing the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for a scar on the 
left side of the face, residuals of a coma, residuals of broken 
bones, and residuals of a left leg injury.  The STRs do not show 
any treatment related to his face despite his report of having 
had surgery for a pimple in 1972.  Furthermore, his 1975 
discharge examination and examinations from his National Guard 
service do not indicate that he had a scar on the left side of 
his face.  Since the record does not show that the Veteran 
sustained a scar on the left side of his face in service or 
active duty training, the claim for service connection for this 
disorder must be denied.  See 38 C.F.R. §§ 3.303, 3.304; Shedden, 
381 F.3d at 1167.

The record shows that the Veteran was in a coma due to an 
automobile accident in July 1978.  However, his National Guard 
records indicate that in 1978 his active duty for training period 
was from June 11 through 25.  Therefore, the coma was not as a 
result of active duty training.  While the record shows that the 
Veteran was knocked unconscious as a result of the March 1983 
active duty training accident, there is no indication he was in a 
coma as a result of this incident.  Since the record does not 
show that the Veteran sustained a coma during his active service 
or active duty training or that there was aggravations related to 
his coma from his later active duty training, the claim for 
service connection for the residuals of a coma must be denied.  
See 38 C.F.R. §§ 3.303, 3.304; Shedden, 381 F.3d at 1167.

The STRs show that in January 1972 the Veteran fractured the 
second toe on his right foot.  No follow up treatment was 
indicated, and the record does not show that a chronic disorder 
resulted from that incident.  The STRs further show that in 
December 1973 the Veteran suffered a laceration to his nose and a 
probable fracture of the nasal bones, and the record does not 
show that a chronic disorder resulted from this.  The Veteran was 
treated for his left ankle during active service, and although 
there was a diagnosis of rule out fracture, the record does not 
indicate that he was ever actually diagnosed with a fracture of 
the left ankle.  The February 1981 report from the his National 
Guard service indicates that he had broken bones in his left 
fifth toe, right first toe, right wrist, right arm, collar bone, 
and his nose three times.  However, the examiner noted that all 
were well healed, and February 1981 and July 1985 examinations 
were normal.  

The record does not indicate that the Veteran sustained any 
broken bones from his March 1983 active duty accident.  June 1989 
X-rays showed no acute fracture after the Veteran smashed his 
hand between the breech block and wall of a tank.  A September 
1990 examination was normal.  The Veteran indicated on a July 
1994 medical history report that he had had broken bones.  The 
examiner noted that the Veteran had broken bones in the 1978 
motor vehicle accident, which the Board notes was not during 
active service or active duty training, and a toe on his left 
foot in 1979.  A July 1994 VA examination was did not show any 
complications or chronic disorders related to broken bones.   

While the record indicates broken bones during service and 
outside of service, they appear to have been of a transient 
nature and to have healed.  Since the record does not show that 
the Veteran has had a chronic disorder related to broken bones 
from his active service or active duty training or that there was 
aggravation of prior broken bones during service or active duty 
training, the claim for service connection for the residuals of 
broken bones must be denied.  See 38 C.F.R. §§ 3.303, 3.304; 
Shedden, 381 F.3d at 1167.

In reviewing the claim for service connection for residuals of a 
left ankle injury, the Board notes that August 1973 STRs indicate 
that the Veteran injured his left ankle playing softball.  He 
complained of pain and swelling and was diagnosed with a sprained 
left ankle, "rule out" fracture.  At February 1974 treatment he 
complained of pain and swelling in his left ankle.  The STRs do 
not show further treatment or complaints related to the left 
ankle.  Furthermore, the private and National Guard treatment 
records and examination reports do not show injuries or disorders 
related to the left leg.  Since the record does not show that the 
Veteran has had a chronic disorder related to broken bones from 
his active service or active duty training, the claim for service 
connection for broken bones must be denied.  See 38 C.F.R. 
§§ 3.303, 3.304; Shedden, 381 F.3d at 1167 .  

We recognize the sincerity of the arguments advanced by the 
Veteran that he has a scar on the left side of the face, 
residuals of a coma, broken bones and residuals of a left leg 
injury that are service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson, supra.  However, a scar on the 
left side of the face, residuals of a coma, broken bones and 
residuals of a left leg injury require specialized training for a 
determination as to their source and cause, and are therefore not 
susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for scar on the left side of the face, residuals of a 
coma, broken bones, and/or residuals of a left leg injury, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Service connection for a scar on the left side of the face is 
denied.

Service connection for residuals of a coma is denied.

Service connection for residuals of broken bones is denied.

Service connection for residuals of a left leg injury is denied.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

The VA regulation at 38 C.F.R. 3.304(f) has recently been amended 
by the Secretary of Veterans Affairs, by the addition of the 
following new paragraph: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

The Court of Appeals for Veterans Claims has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record).

The Veteran wrote in an April 2010 statement that he served on 
the USS Oklahoma and that he was in a hostile fire combat zone 
during the Vietnam War.  He continued that his general quarters 
station was on the bridge and that he relayed messages back and 
forth from the captain to damage control central.  The Veteran 
saw, heard, felt, and smelled shells from the guns used to 
bombard the coast of Vietnam.  There were several times that the 
ship was attacked by enemy aircraft, and this occurred more than 
once while the Veteran was at his duty station on the bridge.  
The Veteran wrote that he has "nightmarish dreams" of the 
attacks and gets nauseated.

The service personnel records show that the Veteran served on the 
USS Oklahoma from March 1972 to May 1975.  His DD Form 214 
indicates that his awards and decorations include the National 
Defense Service Medal, the Vietnam Service Medal with two bronze 
stars, the Republic of Vietnam Campaign Medal, and the Combat 
Action Ribbon.

The Board finds that, under the current amended version of 
38 C.F.R. § 3.304(f), the Veteran's statement regarding the 
attacks by enemy aircraft are sufficient to establish their 
occurrence.  Furthermore, since the Veteran was in combat, 
verification of stressors relating to that combat was not 
necessary under the prior  version of  38 C.F.R. § 3.304(f).  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Therefore, there is 
a valid stressor from the Veteran's military service for the 
purposes of a diagnosis of PTSD.  However, the record does not 
contain any mental health treatment records or a diagnosis of any 
a mental disorder related to the Veteran's active service.  
Therefore, an examination is necessary before the claim can be 
decided on the merits.  

The Veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration given 
to their fellow veterans.  38 U.S.C.A. § 5107(a); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995).  VA does not have the authority under 38 
U.S.C.A. § 5711 to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
contemporaneous examination at the closest VA medical facility.  
VA's duty to assist an incarcerated veteran extends to arranging 
for adequate physical examination within the prison facility, or 
if that is unfeasible, having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton, supra.

A notation in the Veteran's claims file indicates that he could 
not attend an examination because of his incarceration.  There is 
no indication from the claims file that VA attempted to arrange 
an adequate physical examination within the prison facility or 
for a physician to examine the Veteran on a fee basis, as 
required by Bolton, supra.

Accordingly, the case is REMANDED for the following action:

1.  Make all reasonable measures to schedule the 
Veteran for a VA mental health examination.  Confer 
with prison authorities to determine whether the 
Veteran may be escorted to a VA medical facility for 
the examination or if examination at the prison is 
feasible, to include by VHA personnel, by the prison 
medical providers at VA expense, or by a fee basis 
physician contracted by VHA.

a.  The claims file (or, if that is deemed 
inappropriate, a copy of pertinent contents 
thereof), to include a copy of this Remand, 
must be made available to the examiner.  The 
report of the examination should include 
indication that the claims file records were 
reviewed, and should include discussion of the 
Veteran's service treatment records, his 
documented history, and his history and 
contentions regarding his claimed PTSD or other 
mental disorder.  All indicated special studies 
deemed necessary should be conducted.

b.  The examiner should provide a definitive 
diagnosis of all mental disorders present, to 
include PTSD if the required DSM-IV criteria 
are met.

c.  The examiner should then render an opinion 
as to whether it is at least as likely as not 
(that is, to at least a 50-50 degree of 
probability) that any currently diagnosed 
mental disorder is related to the Veteran's 
period of active service, or whether such a 
relationship to service in unlikely (i.e., less 
than a 50-50 probability).  A complete 
rationale for all opinions expressed must be 
provided.

d.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

e.  If the examiner cannot state an opinion 
without resorting to mere speculation, he/she 
should so state, and indicate why this is the 
case.

2.  Thereafter, the RO should readjudicate the 
Veteran's claim service connection for PTSD, also 
claimed as mental illness.  If the claim remains 
denied, the Veteran and his representative should be 
provided with an SSOC and an opportunity to respond.  
The case must then be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


